DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
	The drawings submitted on 9/30/2019 have been deemed acceptable for examination proceedings.

Claims
	Amended claims submitted on 9/30/2019 have been examined in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US PUB. 20180073760, herein Smith) in view of Mokhnatkina et al (US PUB. 20140269223, herein Mokhnatkina).

Regarding claim 1, Smith teaches An area-specific environment management system that manages an environment in an individual one of a plurality of areas, the system comprising: 
a processor (0007); 
a memory coupled to the processor and storing a program executable by the processor (0007); 
a biological information sensor that acquires biological information about at least one of an individual and a group who belongs to an individual one of the areas (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”, 0028, users wear devices that collect biological information about them. The users belong to the rooms they occupy. There are plural areas where the user may occupy for a time.); and 
an environmental information sensor that acquires environmental information about an individual one of the areas (0028 “a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected).”), 
wherein the processor, based on the program stored in the memory (0029, 0031-0033), is configured to execute: 
an arousal level estimation process that estimates an arousal level with respect to the biological information obtained from the biological information sensor by using an arousal level estimation model (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, biological information is ; and 
an environment provision process that provides an environment to an individual one of the areas (fig. 3, 0031 “Upon detection of a sleep onset event, sleep onset determination module 18 causes execution of sleep profile 17 to commence”, 0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”, when sleep onset is detected, a sleep profile is chosen. The sleep profile dictates environment of the individual [taught in 0029] one of the areas.) based on the arousal level and the environmental information obtained from the environmental information sensor (0031 “Upon detection of a sleep onset event, sleep onset determination module 18 causes execution of sleep profile 17 to commence”, 0025 “sensor device 31 includes one or more of a motion detector, an occupancy detector, a temperature sensor, a humidity sensor, light sensor, or a CO.sub.2 sensor. The sensed property is communicated to sleep onset detection module 18, which monitors any one, some, or all of these properties to assess the level of human activity within the controlled environment to determine the onset of sleep” Onset of sleep which is used to determine environment to the individual one of the areas, is determined by finding environmental conditions. Therefore, environment provided is determined by onset of sleep and environmental conditions.), wherein the arousal level includes, as a state to which the arousal level belongs (0031, 0028), 
[a state from sleepy until awakened]; 
a wakeful state (0031 “Upon detection of a sleep onset event”, sleep onset is a wakeful state.); and 
an excessively wakeful state (0028 “a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device”, the system is able to sense family gatherings in rooms and these are excessively wakeful state.), and 
wherein the environment provision process includes 
an individual control mode corresponding to a state to which the arousal level belongs (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”), and 
manages an environment to be provided to an individual one of the areas based on the control mode (0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”.)
Smith does not teach a state from sleepy until awakened. 
Mokhnatkina does teach wherein the arousal level includes, as a state to which the arousal level belongs, a state from sleepy until awakened (0041 “the sleep states may be considered as… an intermediate state where the user is partially awake yet partially sleep.” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, the intermediate state corresponds to a state from sleepy until awakened.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals measured via sensors such as a wearable devices teachings of Smith with the wearable sleep monitor of Mokhnatkina because both references are directed towards user sleep levels using wearable devices and because Mokhnatkina teaches a means for controlling a system that is able to wake up a user during the most optimum sleep stage (0003, 0004). 

Regarding claim 2, Smith and Mokhnatkina the area-specific environment management system according to claim 1.
Smith and Mokhnatkina further teach wherein the arousal level estimation process includes: 
a first arousal level estimation model corresponding to the state from sleepy until awakened (Mokhnatkina, 0041 “the sleep states may be considered as falling into four broad categories: a) the deep sleep state, b) the shallow sleep state, c) the REM (Rapid Eye Movement) state, and d) an intermediate state where the user is partially awake yet partially sleep” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, An estimation of a state from sleepy until awakened is performed by Mokhnatkina.); and 
a second arousal level estimation model corresponding to the excessively wakeful state (Smith, 0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep. For example, if a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected). If this pattern is repeated over several days, sleep onset detection module 18 will begin execution of sleep profile 17 at the observed time, e.g., three hours after raised CO.sub.2 levels and limited motion is detected at living room sensor device 31”, the system is able to predict a three hour time span of excessive wakeful state in the living room.)

Regarding claim 3, Smith and Mokhnatkina the area-specific environment management system according to claim 1.
Smith further teaches wherein the environment provision process performs 
an environment determination process that receives an arousal level from the arousal level estimation process (0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep.”, estimation of arousal level is determined by predicting onset of sleep.), determines whether the environmental information is suitable for the arousal level (0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, it is determined that that the current temperature setpoint is not suitable for the predicted arousal level and a change occurs to reach a suitable environment for the arousal level.), based on individual control mode (0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”), and 
when it is determined that the environmental information is not suitable, determines a suitable environment for the arousal level (0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, it is determined that that the current temperature setpoint is not suitable for the predicted arousal level and a change occurs to reach a suitable environment for the arousal level.)

Regarding claim 4, Smith teaches an area-specific environment management method that manages an environment in an individual one of a plurality of areas, the method comprising: 
acquiring, from a biological information sensor, biological information about at least one of an individual and a group who belongs to an individual one of the areas (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, ; 
acquiring, from an environmental information sensor, environmental information about an individual one of the areas (0028 “a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected).”); 
estimating an arousal level with respect to the biological information by using an arousal level estimation model (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, biological information is used to estimate onset of sleep. Onset of sleep corresponds with a certain level of arousal.); and 
providing an environment to an individual one of the areas based on the arousal level and the environmental information (fig. 3, 0031 “Upon detection of a sleep onset event, sleep onset determination module 18 causes execution of sleep profile 17 to commence”, 0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”, when sleep onset is detected, which corresponds to the arousal level, a sleep profile is chosen. The sleep profile dictates environment of the individual [taught in 0029] one of the areas.), wherein the arousal level includes, as a state to which the arousal level belongs (0031 0028), 
[a state from sleepy until awakened]; 
a wakeful state (0031 “Upon detection of a sleep onset event”, sleep onset is a wakeful state.); and 
an excessively wakeful state (0028 “a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device”, the system is able to sense family gatherings in rooms and these are excessively wakeful state.), and 
wherein in providing an environment to the area, the method comprising: 
having an individual control mode corresponding to a state to which the arousal level belongs (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”); and 
managing an environment to be provided to an individual one of the areas based on the control mode (0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”.)
Smith does not teach a state from sleepy until awakened.
Mokhnatkina does teach wherein the arousal level includes, as a state to which the arousal level belongs a state from sleepy until awakened (0041 “the sleep states may be considered as… an intermediate state where the user is partially awake yet partially sleep.” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, the intermediate state corresponds to a state from sleepy until awakened.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals measured via sensors such as a wearable devices teachings of Smith with the wearable sleep monitor of Mokhnatkina because both references 

Regarding claim 5, Smith and Mokhnatkina teach the area-specific environment management method according to claim 4.
Smith and Mokhnatkina further teaches comprising estimating the arousal level by using: 
a first arousal level estimation model corresponding to the state from sleepy until awakened (Mokhnatkina, 0041 “the sleep states may be considered as falling into four broad categories: a) the deep sleep state, b) the shallow sleep state, c) the REM (Rapid Eye Movement) state, and d) an intermediate state where the user is partially awake yet partially sleep” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, An estimation of a state from sleepy until awakened is performed by Mokhnatkina.); and 
a second arousal level estimation model corresponding to the excessively wakeful state (Smith, 0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep. For example, if a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected). If this pattern is repeated over several days, sleep onset detection module 18 will begin execution of sleep profile 17 at the observed time, e.g., three hours after raised CO.sub.2 levels and limited motion is detected at living room sensor device 31”, the system is able to predict a three hour time span of excessive wakeful state in the living room.)
the area-specific environment management method according to claim 4.
Smith further teaches comprising: 
determining whether the environmental information is suitable for the arousal level (0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, it is determined that that the current temperature setpoint is not suitable for the predicted arousal level and a change occurs to reach a suitable environment for the arousal level.) based on an individual control mode (0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”), and 
when it is determined that the environmental information is not suitable, determining a suitable environment for the arousal level (0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, it is determined that that the current temperature setpoint is not suitable for the predicted arousal level and a change occurs to reach a suitable environment for the arousal level.)

Regarding claim 7, Smith teaches A non-transitory computer readable recording medium storing therein a program causing a computer that constitutes an area-specific environment management system that manages an environment in an individual one of a plurality of areas, to perform processing comprising: 
acquiring, from a biological information sensor, biological information about at least one of an individual and a group who belongs to an individual one of the areas (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, ; 
acquiring, from an environmental information sensor, environmental information about an individual one of the areas 0028 “a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected).”); 
estimating an arousal level with respect to the biological information by using an arousal level estimation model (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, biological information is used to estimate onset of sleep. Onset of sleep corresponds with a certain level of arousal.), wherein the arousal level includes, as a state to which the arousal level belongs, 
[a state from sleepy until awakened]; 
a wakeful state (0031 “Upon detection of a sleep onset event”, sleep onset is a wakeful state.); and 
an excessively wakeful state (0028 “a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device”, the system is able to sense family gatherings in rooms and these are excessively wakeful state.); and 
providing an environment to an individual one of the areas (fig. 3, 0031 “Upon detection of a sleep onset event, sleep onset determination module 18 causes execution of sleep profile 17 to commence”, 0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the  based on the arousal level and the environmental information (0031 “Upon detection of a sleep onset event, sleep onset determination module 18 causes execution of sleep profile 17 to commence”, 0025 “sensor device 31 includes one or more of a motion detector, an occupancy detector, a temperature sensor, a humidity sensor, light sensor, or a CO.sub.2 sensor. The sensed property is communicated to sleep onset detection module 18, which monitors any one, some, or all of these properties to assess the level of human activity within the controlled environment to determine the onset of sleep” Onset of sleep which is used to determine environment to the individual one of the areas, is determined by finding environmental conditions. Therefore, environment provided is determined by onset of sleep and environmental conditions.), wherein an individual control mode is provided corresponding to a state to which the arousal level belongs (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”) and an environment to be provided to an individual one of the areas is managed based on individual control mode (0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”.)
Smith does not teach a state from sleepy until awakened.
Mokhnatkina does teach a state from sleepy until awakened (0041 “the sleep states may be considered as… an intermediate state where the user is partially awake yet partially sleep.” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals measured via sensors such as a wearable devices teachings of Smith with the wearable sleep monitor of Mokhnatkina because both references are directed towards user sleep levels using wearable devices and because Mokhnatkina teaches a means for controlling a system that is able to wake up a user during the most optimum sleep stage (0003, 0004). 

Regarding claim 8, Smith and Mokhnatkina teach the non-transitory computer readable recording medium according to claim 7.
Smith and Mokhnatkina further teaches wherein the processing for estimating an arousal level estimates the arousal level by using a first arousal level estimation model corresponding to the state from sleepy until awakened (Mokhnatkina, 0041 “the sleep states may be considered as falling into four broad categories: a) the deep sleep state, b) the shallow sleep state, c) the REM (Rapid Eye Movement) state, and d) an intermediate state where the user is partially awake yet partially sleep” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, An estimation of a state from sleepy until awakened is performed by Mokhnatkina.) and a second arousal level estimation model corresponding to the excessively wakeful state (Smith, 0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep. For example, if a family typically gathers in the living room after dinner for three hours before going to sleep, 

Regarding claim 9, Smith and Mokhnatkina further teach the non-transitory computer readable recording medium according claim 7.
 Smith further teaches wherein the processing for providing an environment receives arousal level from the processing for estimating an arousal level (0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep.”, estimation of arousal level is determined by predicting onset of sleep.), 
determines whether the environmental information is suitable for the arousal level (0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, it is determined that that the current temperature setpoint is not suitable for the predicted arousal level and a change occurs to reach a suitable environment for the arousal level.), based on individual control mode (0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”), and 
when it is determined that the environmental information is not suitable, determines a suitable environment for the arousal level (0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, it is determined that that the current temperature setpoint is not suitable 


Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US PUB. 20180073760, herein Smith) in view of Mokhnatkina et al (US PUB. 20140269223, herein Mokhnatkina) in further view of Young et al (South Korea Publication KR20080087448, herein Young). 

Regarding claim 10, Smith and Mokhnatkina teach the area-specific environment management system according to claim 1.
Smith further teaches wherein the processor is configured to execute (0007): 
an arousal state monitoring process that monitors an arousal state of a measurement target individual based on the biological information about the measurement target individual obtained from the biological information sensor (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user” current biological data is found from the sensor.); 
a biological information acquisition process that acquires biological information about the measurement target individual [who is taking the one or more intellectual performance tests], from the biological information sensor (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to ; 
a feature value extraction process that extracts a feature value from the biological information obtained by the biological information acquisition process (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, biological parameters are features that have been extracted by the biological information acquisition process.); and 
an estimation model learning process that generates an arousal level estimation model based on the feature value (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, 0025 “By monitoring motion sensing, occupancy… sleep onset detection module 18 determines the sleeping habits of the home's occupants” Onset of sleep corresponds with a certain level of arousal. Biological information is used to estimate onset of sleep. 0025 further shows how user input (i.e. user motion and occupancy) is also used for determining onset of sleep) [and a result of the intellectual performance test.]
Smith and Mokhnatkina do not teach an intellectual performance test execution and control process that requests the measurement target individual to take one or more intellectual performance tests responsive to an instruction from the arousal state monitoring process, target individual, who is taking the one or more intellectual performance tests, and a result of the intellectual performance test.
Young does teach an intellectual performance test execution and control process that requests the measurement target individual to take one or more intellectual performance tests responsive to an instruction from the arousal state monitoring process (page 3 paragraph 4 “A control unit which outputs a predetermined problem through 
individual who is taking the one or more intellectual performance tests (page 3 paragraph 4)
an estimation model learning process that generates an arousal level estimation model based on…and a result of the intellectual performance test (page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 1 abstract paragraph 2 “Since the user must enter the correct answer, the alarm clock of the alarm clock is turned off and the user does not fall asleep again.”, page 6 paragraph 5 “However, if the answer is not input even after a preset time elapses after the problem is output or if an incorrect answer is input, the control unit 32 further increases the level of the alarm sound output to the speaker 4 to wake up the user's sleep” Similar to Smith in 0025, Young also uses user input (i.e. user answers from the intellectual performance test) in order to estimate that the user is awake. Incorrect answers and no answers are used to estimate that the user is not awake and a response takes place in that case.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals teachings of Smith and the sleep monitor of Mokhnatkina with the alarm clock with user testing features of Young because the cited references are all 

Regarding claim 12, Smith and Mokhnatkina teach the area-specific environment management method according to claim 4.
Smith further teaches comprising: 
monitoring an arousal state of a measurement target individual based on the biological information about the measurement target individual obtained from the biological information sensor (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user” current biological data is found from the sensor.); 
acquiring biological information about the measurement target individual [who is taking the one or more intellectual performance tests], from the biological information sensor (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”); 
extracting a feature value from the biological information about the measurement target individual (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, biological parameters are features that have been extracted by the biological information acquisition process.); and 
generating an arousal level estimation model based on the feature value (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, 0025 “By monitoring motion sensing, occupancy… sleep onset detection module 18 determines the sleeping habits of the home's occupants” Onset of sleep corresponds with a certain level of arousal. Biological information is used to estimate onset of sleep. 0025 further shows how user input (i.e. user motion and occupancy) is also used for determining onset of sleep)  [and a result of the intellectual performance test.]
Smith and Mokhnatkina do not teach requesting the measurement target individual to take one or more intellectual performance tests responsive to an instruction from the monitoring an arousal state step, individual who is taking the one or more intellectual performance tests, and a result of the intellectual performance test.
Young does teach requesting the measurement target individual to take one or more intellectual performance tests responsive to an instruction from the monitoring an arousal state step (page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 3 paragraph 2 “These alarm clocks are used by many people, such as students and office workers, who must wake up early in the morning” a problem, which corresponds with the intellectual performance test, is provided to a user based of an alarm requesting a user to wake-up.); 
individual who is taking the one or more intellectual performance tests (page 3 paragraph 4)
generating an arousal level estimation model based on…and a result of the intellectual performance test (page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 1 abstract paragraph 2 “Since the user must enter the correct answer, the alarm clock of the alarm clock is turned off and the user does not fall asleep again.”, page 6 paragraph 5 “However, if the answer is not input even after a preset time elapses after the problem is output or if an incorrect answer is input, the control unit 32 further increases the level of the alarm sound output to the speaker 4 to wake up the user's sleep” Similar to Smith in 0025, Young also uses user input (i.e. user answers from the intellectual performance test) in order to estimate that the user is awake. Incorrect answers and no answers are used to estimate that the user is not awake and a response takes place in that case.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment . 

Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US PUB. 20180073760, herein Smith) in view of Mokhnatkina et al (US PUB. 20140269223, herein Mokhnatkina) in further view of Young et al (South Korea Publication KR20080087448, herein Young) in further view of Giancardo et al (US PUB. 20150272504, herein Giancardo). 

Regarding claim 11, Smith, Mokhnatkina and Young teach The area-specific environment management system according to claim 10.
Smith and Young further teaches wherein the processor (Smith, 0007) is further configured to execute:
intellectual performance tests (Young, page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 3 paragraph 2 “These alarm clocks are used by many people, such as students and office workers, who must wake up early in the morning” a problem, which corresponds with the intellectual performance test, is provided to a user based of an alarm requesting a user to wake-up.)
wherein the estimation model learning process generates the arousal level estimation model based on the feature value (Smith, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, biological information is used to estimate onset of sleep. Onset of sleep corresponds with a certain level of arousal.) [and the normalized result] of the intellectual performance test (Young, page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 3 paragraph 2 “These alarm clocks are used by many people, such as students and office workers, who must wake up early in the morning” a problem, which corresponds with the intellectual performance test, is provided to a user based of an alarm requesting a user to wake-up.)
Smith, Mokhnatkina and Young do not teach a normalization process that normalizes the result of the intellectual performance tests taken by the measurement target individual by using a representative point, and the normalized result of the intellectual performance test.
Giancardo does teach a normalization process that normalizes the result of the intellectual performance tests taken by the measurement target individual by using a representative point (0050 “Keystroke events collected from a device may be used to monitor motor function of a person while the person is performing a task and/or operating the device without altering the functionality of the device…provide an indication of motor function impairment due to a condition such as a state of fatigue or sleep deprivation”, 0082 “a feature may be calculated by averaging peak values of multiple distributions of keystroke event intervals”, 0095 “An illustrative example of calculating feature vectors is shown with respect to FIG. 7...FIGS. 7A-D illustrate experimental results for quantifying fatigue via a sleep inertia protocol. Individuals were awakened during the night to induce sleep inertia and tested four 
and the normalized result of the intellectual performance test  (0095)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals teachings of Smith, the sleep monitor of Mokhnatkina and the alarm clock with user testing features of Young with the data analysis of intellectual activity data since all the cited references are directed towards sleep and fatigue analysis of a user and because Giancardo’s analysis of the data received allows for analyzing the motor function ability of a user (0051) which is important in diagnosis of many ailments (0002). 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform a substitution of a feature vector as taught by Giancardo in 0095 with a feature value, which is also taught by Giancardo in 0082, since this is a simple substitution of one known element for another to obtain a predictable result of normalization of data. 

Regarding claim 13, Smith, Mokhnatkina and Young teach the area-specific environment management method according to claim 12.
Smith and Young further teach comprising: 
intellectual performance tests (Young, page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer 
and generating the arousal level estimation model based on the feature value (Smith, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, biological information is used to estimate onset of sleep. Onset of sleep corresponds with a certain level of arousal.) and the [normalized result] of the intellectual performance test (Young, page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 3 paragraph 2 “These alarm clocks are used by many people, such as students and office workers, who must wake up early in the morning” a problem, which corresponds with the intellectual performance test, is provided to a user based of an alarm requesting a user to wake-up.)
Smith, Mokhnatkina and Young do not teach normalizing the result of the intellectual performance tests taken by the measurement target individual by using a representative point, and normalized result.
Giancardo does teach normalizing the result of the intellectual performance tests taken by the measurement target individual by using a representative point (0050 “Keystroke events collected from a device may be used to monitor motor function of a person while the person is performing a task and/or operating the device without altering the functionality of the device…provide an indication of motor function impairment due to a condition 
the normalized result of the intellectual performance test (0095)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals teachings of Smith, the sleep monitor of Mokhnatkina and the alarm clock with user testing features of Young with the data analysis of intellectual activity data since all the cited references are directed towards sleep and fatigue analysis of a user and because Giancardo’s analysis of the data received allows for analyzing the motor function ability of a user (0051) which is important in diagnosis of many ailments (0002). 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform a substitution of a feature vector as taught by Giancardo in 0095 with a feature value, which is also taught by Giancardo in 0082, since this is a simple substitution of one known element for another to obtain a predictable result of normalization of data. 
Examiner Feedback
	As a service to the applicant, Examiner suggests incorporating the subject matter found in 0059-0061 and 0066 of the instant application into the independent claims. The subject matter discussed in the aforementioned paragraphs may overcome the cited prior art of record. 

Relevant Prior Art
	Shin et al (US PUB. 20160179075) has been deemed relevant prior art since it teaches a means for analyzing a user’s sleep state for HVAC control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/TAELOR KIM/Primary Examiner, Art Unit 2156